DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 and 14 recites the limitation "each aggregated biological feature dataset" which refer to a technical feature of the claimed invention with no antecedent.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-13, 15-20 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated  by Bredno et al. Pub. No. US 20170372117 A1.
	Regarding Claim 1, Bredno  teaches a computer-implemented method (Fig. 1A, computer-based specimen analyzer for analyzing specimens) comprising:
	accessing (Para 64, A CCD sensor can capture a digital image of the specimen i.e., accessing) a microscopic image (Para 66 and Fig. 1B and 1C, receive an input 100 and 110, such as a digital image of tissue specimen i.e., a microscopic image) of at least part of a biological sample (Para 64 and 66, the imaging apparatus 12 produces a high-resolution image of the entire specimen i.e., biological sample);
	detecting one or more portions (Para 17, A "foreground segmentation mask" is, for example, an image mask created by a segmentation algorithm that allows separating one or more pixel blobs (to be used as "foreground pixels") from other pixels (constituting the "background"). For example, the foreground segmentation mask may be generated by a nuclear segmentation algorithm and the application of the foreground segmentation mask on an image depicting a tissue section may allow identification of nuclear blobs in an image i.e., detecting one or more portions) of the microscopic image (Para 66, a feature extraction module 101 is then executed to derive nuclear feature metrics 111 and contextual information metrics 112 of the a digital image of tissue specimen i.e., microscopic image) that correspond to the biological sample (Para 61,  tissue specimen i.e., biological sample);
	identifying (Para 81, Nuclear feature metrics are then derived from features extracted from the nuclei of the cells in the tissue sample i.e., identifying), for each portion of the one or more portions of the microscopic image a biological feature of a set of possible biological features (Para 86, capturing appearance and stain presence in cytoplasm and membrane of the cell with this nucleus together with areas directly adjacent to the cell. This size is chosen because it captures a sufficient amount of background tissue area around the nuclei that can be used to provide useful information for nuclei discrimination i.e., identifying for each portion of the one or more portion of the microscopic image and also see Para 88, contextual information metrics are derived for each nucleus of interest (Nol) i.e., each portion of the one or more portions of the microscopic image a biological feature of a set of possible biological features), 
	that is represented by the portion by:
	detecting one or more edges (Para 104, A "Garbor feature" is, for example, a feature of a digital image having been extracted from the digital image by applying one or more Gabor filters on the digital image. The one or more Garbor filters may have different frequencies and/or orientations. A Gabor filter is, for example, a linear filter that can be used for detecting patterns in images, e.g. for detecting edges i.e., detecting one or more edges) within the portion based on differences in pixel intensities between adjacent pixels (Para 102, the differences in signals from the different image channels are captured to compute intensity-based features which may be helpful in describing tissue structures. This is achieved by "binning" the range of values, i.e. the entire range of values (intensities) is divided into a series of small intervals— and then how many values fall into each interval is counted. Thus, an "intensity-based feature" may be a binned intensity value of a pixel or a set of pixels i.e., within the portion based on differences in pixel intensities between adjacent pixels); and
	identifying the biological feature based on the detected edges (Para 102, these features may differentiate homogeneous from inhomogeneous regions, and differentiate regions with similarly oriented edges from regions with randomly oriented edges i.e., identifying the biological feature based on the detected edges);
	generating (Para 148, automatically generated read-outs i.e., generating) one or more image level metrics based on the biological features from the one or more portions of the microscopic image (Fig. 11A-D and Para 148, The digital image of a tissue specimen immunohistochemically stained with PD-L1 (labeled with DAB in brown) and the counterstain hematoxylin is shown in Figures 11A and 11B. An automated analysis implementing the disclosed method has detected cells individually (not seen in this resolution) and labeled them as one of a PD-L1 -positive tumor cell, a PD-L1 -negative tumor cell, a PD-L1 -positive lymphocyte, or any other cell i.e., image level metrics based on the biological features from the one or more portions of the microscopic image);
	inferring a value of a biomarker represented in the biological sample based on the one or more image level metrics (Para 148,  the tissue on this slide was scored individually for its PD-L1 status with respect to immune and immune cells. To score the tumor cells, the fraction of PD-L1 -positive tumor cells is divided by the total number of tumor cells (i.e., PD-L1 positive and PD-L1 negative tumor cells). The tissue on this slide was scored as about 90% of the tumor cells being positive for PD- Ll . To score the immune cells, the area in the image that contains these cells is measured. The fraction of the tumor area that contains PD-L1 -positive lymphocytes (immune cells) is scored. For the tissue presented in Figures 1 IB and 1 ID, the area of the tumor is 43.9 mm (shown as a green or lightly shaded overlay), and the area with PD-L1 -positive immune cells is 3.2 mm.sup.2 (shown as a red or darkly shaded overlay). In consequence, the PD-L1 immune score for this tissue slide is 3.2 / (3.2+43.9) = 6.8% i.e., infering a value of a biomarker represented in the biological sample based on the one or more image level metrics), wherein the value of the biomarker is associated with cancer (Para 28, scoring a tumor sample for PD-L1 expression i.e., value of the biomarker is associated with cancer); and
	outputting the value of the biomarker (Para 66,  provide an output 103 to the user i.e.,  outputting the value of the biomarker).
	Regarding Claim 2, Bredno  teaches wherein the biomarker is one or more of: tumor mutational burden (TMB), programmed death ligand-1 (PD-L1), and interferon gamma (IFNy) gene signature (Para 66).
	Regarding Claim 3, Bredno  teaches wherein the biological feature includes a tumor architecture or nuclear morphology (Para 88).
	Regarding Claim 4, Bredno  teaches wherein the cancer includes lung cancer (Para 61 and 139).
	Regarding Claim 5, Bredno  teaches wherein the cancer includes a solid tumors (Para 91).
	Regarding Claim 7, Bredno  teaches wherein the one or more image level metrics include a count of a feature, deriving spatial relationships within and between two or more biological features, and/or applying a kernel to identify feature topologies (Para 98).
	Regarding Claim 8, Bredno  teaches further comprising:
generating a prediction of a clinical outcome of a patient based on the value of the biomarker (Para 88).
	Regarding Claim 9, Bredno  teaches further comprising:
detecting a depiction of one or more immune cell sub-populations, wherein the immune cell sub-populations include one or more of small lymphocytes, macrophage, natural killer cells, neutrophils and/or eosinophils (Para 91); and
determining a quantity and/or a type associated with the one or more immune cell sub-populations, wherein inferring the value of the biomarker is further based on the quantity and/or the type associated with one or more immune cell sub-populations (Para 148).
	Regarding Claim 10, Bredno  teaches further comprising:
detecting a nuclear structure of one or more cells depicted in a portion of the microscopic image of the one or more portions of the microscopic image, wherein inferring the value of the biomarker is further based on the nuclear structure of the one or more cells depicted in the microscopic image (Para 75 and 78-80).
	Regarding Claim 11, it has been rejected for the same reasons as claim 1 and further comprising a system (Fig. 1A) comprising:
one or more processors (para 65, processor); and
a non-transitory computer-readable medium including instructions (Para 65, a computer storage medium, a computer program), which when executed by the one or more processors, cause the one or more processors to perform operations (Fig. 1A and Para 65, computer systems include one or more processors that are programmed with a series of computer-executable instructions).
	Regarding Claim 12, it has been rejected for the same reasons as claim 2.
	Regarding Claim 13, it has been rejected for the same reasons as claim 3.
	Regarding Claim 15, it has been rejected for the same reasons as claim 7.
	Regarding Claim 16, it has been rejected for the same reasons as claim 8.
	Regarding Claim 17, it has been rejected for the same reasons as claim 9.
	Regarding Claim 18, it has been rejected for the same reasons as claim 10.
	Regarding Claim 19, it has been rejected for the same reasons as claim 1 and further teaches a non-transitory computer-readable medium including instructions, which when executed by one or more processors, cause the one or more processors to perform operations (Para 65, computer systems include one or more processors that are programmed with a series of computer-executable instructions).
	Regarding Claim 20, it has been rejected for the same reasons as claim 2.
Allowable Subject Matter
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming 35 USC 112 rejections/objections.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fail to teach the limitation of “further comprising: assigning, based on the biomarker and for each identified biological feature, a weight to each aggregated biological feature dataset, wherein inferring the value of the biomarker represented in the biological sample is further based on the weight assigned to each aggregated biological feature dataset”. There limitation in combination of other elements are neither found nor disclosed in prior art as a whole. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Faruki et al. Pub. No. US 20210222254 A1 - METHODS FOR SUBTYPING OF LUNG ADENOCARCINOMA
Kapil et al. Pub. No. US 20190392580 A1 - Generating a score of a histopathological diagnosis of a cancer patient involves loading a first image patch into a processing unit, where the first image patch is cropped from a digital image of a slice of tissue
Chukka et al. Pub. No. US 20190392578 A1 - COMPUTER SCORING BASED ON PRIMARY STAIN AND IMMUNOHISTOCHEMISTRY IMAGES
Ayers et al. Pub. No. US 20180148790 A1 - BLOOD-BASED BIOMARKERS OF TUMOR SENSITIVITY TO PD-1 ANTAGONISTS
Sarachan et al. Pub. No. US 20170091527 A1 -QUANTITATIVE IN SITU CHARACTERIZATION OF HETEROGENEITY IN BIOLOGICAL SAMPLES
Al-Kofahi et al. Pub. No. US 20160314335 A1 - MODULAR IMAGE ANALYSIS SYSTEM AND METHOD
Ayers et al. Pub. No. US 20160304969 A1 - IFN-GAMMA GENE SIGNATURE BIOMARKERS OF TUMOR RESPONSE TO PD-1 ANTAGONISTS
WO 2017051195 A1 - PATTERN DRIVEN IMAGE PROCESSING METHOD &amp; APPARATUS FOR TISSUE RECOGNITION
WO 2017198790 A1 - Image analysis method for tumor classification, involves storing classification result on storage medium and/or displaying classification result on display device
WO 2014165422 A1 - IMMUNOHISTOCHEMICAL ASSAY FOR DETECTING EXPRESSION OF PROGRAMMED DEATH LIGAND 1 (PD-L1) IN TUMOR TISSUE
Validation of biomarkers to predict response to immunotherapy in cancer: Volume I — pre-analytical and analytical validation – 2016
Resistance to checkpoint blockade therapy through inactivation of antigen presentation – 2017
Introduction to the Quantitative Analysis of TwoDimensional Fluorescence Microscopy Images for CellBased Screening – 2009
Future perspectives in melanoma research – 2016
Interactive border detection in cellular images using a Kohonen neural network - 1996
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647